IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-14-00205-CR

CHRISTOPHER JASON HALL,
                                                                               Appellant
    v.

THE STATE OF TEXAS,
                                                                               Appellee


                                   From the 220th District Court
                                       Bosque County, Texas
                                 Trial Court No. 06-11-14071 BCCR


                                                    ORDER


           Counsel for appellant filed an Anders1 brief. After the Court was notified that the

record had been provided to appellant, the Court set the time for appellant’s pro se

brief or other response to counsel’s Anders brief to be due within 45 days.

           Appellant has filed a motion for extension of time to file a petition for

discretionary review.             A petition for discretionary review is premature because a

judgment has not yet been issued by this Court in this matter. TEX. R. APP. P. 68.2.


1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Further, because appellant’s original counsel on appeal has been removed and new

counsel has been appointed, our 45-day timetable for appellant to file a pro se brief or

other response is set aside and a response is not due at this time.

        Accordingly, appellant’s First Motion for Extension of Time to File Petition for

Discretionary Review is dismissed as moot.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
45 day response set aside; motion dismissed as moot
Order issued and filed January 29, 2015




Hall v. State                                                                     Page 2